Citation Nr: 1606480	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  12-16 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to an effective date of January 23, 2008 for the award of a rating increase to 10 percent for a left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and U.O. 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1995 to December 1997, from March 2004 to April 2004, and from May 2005 to May 2006, including service in Iraq, and also had additional Air National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2016, the Veteran and U.O. testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran filed an increased rating claim for his left knee disability on January 23, 2008; to date, the claim has not been adjudicated and remains pending.   


CONCLUSION OF LAW

The criteria for an effective date of January 23, 2008 for the award of a rating increase to 10 percent for a left knee disability have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155(a), 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the Veteran's January 2016 Board hearing, he testified that the grant of an effective date of January 23, 2008 for a 10 percent rating for his left knee disability would satisfy his appeal.  As the Board herein grants that benefit, no discussion of VA's duties to notify and assist is necessary. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, which provides that the effective date of a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  This regulation also provides that increased ratings shall become effective on the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date[;] otherwise, [the effective date shall be the] date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  

A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines an application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

In a December 2007 rating decision, the RO granted service connection for a left knee disability and assigned a noncompensable rating, effective June 1, 2006.  The RO notified the Veteran of this decision in a letter dated December 14, 2007.  On January 23, 2008, the Veteran filed a notice of disagreement regarding the noncompensable ratings assigned for a right fifth toe disability (not currently on appeal) and a left knee disability.  While the Veteran's notice of disagreement regarding these issues was not timely, the RO accepted his submission as an increased rating claim for a right fifth toe disability, per a notification letter dated January 29, 2008.  The notification letter's omission of the increased rating claim for the left knee disability (which the Veteran had also filed on the same document received on January 23, 2008) appears to have been an administrative oversight.

After the left knee disability claim was filed on January 23, 2008, the RO never forwarded the Veteran a copy of the formal application for an increased rating claim for execution as required under 38 C.F.R. § 3.155(a).  The RO also never adjudicated the increased rating claim, and thus the claim remains pending.  

The Veteran filed a second increased rating claim for his left knee disability on January 20, 2010.  The RO initially denied the claim in March 2010, but shortly thereafter granted a rating increase to 10 percent in May 2010.  The May 2010 rating decision assigned an effective date of January 20, 2010, the date the second increased rating claim was received. 

The Veteran and U.O. testified at the Board hearing in January 2016 that the severity of the Veteran's left knee symptoms had essentially remained constant since January 23, 2008.  The Veteran's records reflect that he was initially denied an increased rating in March 2010 due to his unavailability to report for a VA examination (as opposed to a lack of increase in severity of the disability).  The Veteran was shortly thereafter scheduled for a VA examination, and the benefit was awarded two months later, in a May 2010 rating decision.

In summary, the competent and credible evidence shows that the increased severity of the Veteran's left knee disability has been constant since January 23, 2008.  As the Veteran filed his increased rating claim on January 23, 2008, and the RO neither forwarded him the formal application for an increased rating claim as required under 38 C.F.R. § 3.155(a) nor issued a rating decision addressing this claim, it remains pending.  

Pursuant to 38 C.F.R. § 3.400, the effective date for an increased rating claim shall be the latter of the date entitlement arose or the date of receipt of claim.  Thus, in this case, January 23, 2008 is the proper effective date for the award of a rating increase to 10 percent for the Veteran's left knee disability.  
 

ORDER

An effective date of January 23, 2008 for the award of a rating increase to 10 percent for a left knee disability is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


